Citation Nr: 0106332	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the rating for service-
connected asthma to 10 percent from April 17, 1998, and 
denied a compensable evaluation for hepatitis.  In March 
2000, the RO increased the rating for asthma to 30 percent, 
effective April 17, 1998.  


REMAND

Upon review of the claims file, the Board notes that the most 
recent evidence referable to the service-connected 
disabilities is the report of VA examination conducted in 
July 1998.  In his substantive appeal, dated in December 
1999, the veteran asserted that his service-connected 
disabilities had worsened.  Given the length of time since 
the last VA examination and allegations of worsened 
conditions, a current examination is warranted.  Caffrey v. 
Brown, 6 Vet.App. 377 (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for asthma and/or 
hepatitis since April 1997.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the severity of his service-
connected asthma.  All clinical findings 
should be reported in detail.  Pulmonary 
function studies should be conducted and 
the report of such testing must be 
attached to the report of the VA 
examination, to include pre-
bronchodilator and post-bronchodilator 
findings.  The examiner should indicate 
whether the veteran makes at least 
monthly visits to a physician for 
required care of exacerbations, or 
requires intermittent (at least three per 
year) courses of systemic (oral or 
parenteral) corticosteroids.  The 
complete rationale for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  The RO should schedule the veteran 
for appropriate VA examination to 
determine the severity of his service-
connected hepatitis.  All indicated tests 
and studies should be accomplished and 
all residuals attributable to the 
service-connected hepatitis should be 
identified.  The examiner should state 
whether there is demonstrable liver 
damage with mild gastrointestinal 
disturbance.  The complete rationale for 
any opinion expressed should be provided.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



